--------------------------------------------------------------------------------

Exhibit 10.2

REPURCHASE AGREEMENT

This Repurchase Agreement (this “Agreement”) is made as of the 23rd day of
September, 2010 by and among PHOENIX ENERGY RESOURCE CORPORATION, a Nevada
corporation (collectively with its predecessors, the “Company”) and HELVETIC
CAPITAL VENTURES AG, a Swiss company (the “Seller”). Each of the Company and the
Seller is referred to herein as a “Party” and collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions set forth in a securities purchase
agreement (the “Securities Purchase Agreement”), dated as of the date hereof, by
and between the Company and the investor signatory thereto (the “Investor”), the
Company intends to issue and sell to the Investor, and the Investor intends to
purchase from the Company certain securities of the Company, as more fully
described in the Securities Purchase Agreement,

WHEREAS, subject to the terms and conditions set forth in a stock purchase
agreement (the “Stock Purchase Agreement”), dated as of the date hereof, by and
among the Seller, in its capacity as controlling stockholder, certain
stockholders of the Company signatory thereto (the “Stockholders”), and the
purchasers signatory thereto (the “Purchasers”), the Purchasers intend to
purchase from the Stockholders certain unrestricted shares of the Company’s
common stock, as more fully described in the Stock Purchase Agreement;

WHEREAS, to induce the Investor to purchase the securities under the Securities
Purchase Agreement and the Purchasers to purchase the shares under the Stock
Purchase Agreement, the Seller, in its capacity as controlling stockholder of
the Company, has agreed sell and transfer all shares of common stock par value
$0.001 per share (“Common Stock”) held by it to the Company, pursuant to this
Agreement; and to make certain representations and warranties and provide
certain indemnification with respect to the Company, as more fully set forth
therein; and

WHEREAS, the Seller owns and desires to sell to the Company, an aggregate of
1,333,336 shares of the Common Stock (the “Shares”); and the Company desires to
re-purchase the Shares from the Seller, on and subject to the terms of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Parties hereby agree as follows:

ARTICLE I
SALE AND PURCHASE OF THE SHARES

1.1.

Sale of the Shares. Subject to the terms and conditions of this Agreement, and
in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Seller shall sell the Shares to the Company,
and the Company shall re-purchase the Shares from the Seller, for a purchase
price equal to an aggregate sum of One Hundred Thousand and One Hundred and
Three Dollars ($100,103.00) (the “Purchase Price”).

1.2.

Closing. The purchase and sale of the Shares shall take place at a closing (the
“Closing”) to occur immediately following the execution and delivery hereof. At
the Closing:

(a)

The Seller shall deliver to the Company this Agreement and certificates
representing the Shares, duly endorsed in form for transfer to the Company.

--------------------------------------------------------------------------------

(b)

The Company shall deliver the Purchase Price to the Seller.

At and at any time after the Closing, the Parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS

The Seller hereby makes the following representations and warranties to and
covenants with the Company, which shall be true and correct as of the date:

2.1.

Organization and Authority. The Seller is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by the Seller of the transactions contemplated by this Agreement has
been duly authorized by all necessary corporate or, if the Seller is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of the Seller. This Agreement has been duly executed by
the Seller, and when delivered by the Seller in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the Seller,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

2.2.

No Conflicts or Consents. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby or compliance with
the terms and conditions hereof by the Seller will violate or result in a breach
of any term or provision of any agreement to which any Seller is bound or is a
party, or be in conflict with or constitute a default under, or cause the
acceleration of the maturity of any obligation of the Seller under any existing
agreement or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Seller or any properties or assets of the Seller.
The Seller is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other person or
entity in connection with the execution, delivery and performance by the Seller
of this Agreement, other than the disclosure filings required by the Commission.

2.3

Enforceability. This Agreement has been duly and validly executed by the Seller,
and constitutes the valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by limitations, on the availability of equitable remedies.

2.4

No Encumbrances. The Seller acquired the Shares in accordance with applicable
state and federal securities laws and owns the Shares free and clear of all
liens, charges, security interests, encumbrances, claims of others, options,
warrants, purchase rights, contracts, commitments, equities or other claims or
demands of any kind (collectively, “Liens”). The Seller is not a party to any
option, warrant, purchase right, or other contract or commitment that could
require the Seller to sell, transfer, or otherwise dispose of any capital stock
of the Company (other than pursuant to this Agreement). The Seller is not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.

- 2 -

--------------------------------------------------------------------------------

2.5

Solvency. As of the date hereof, there has been no material adverse changes or
developments in the condition (financial or otherwise) or prospects of the
Seller that have resulted, or could reasonably be expected to result, in a
material adverse effect on the solvency of the Seller. Neither the Seller nor
any of its affiliates has taken any steps to seek protection pursuant to any
bankruptcy law nor does such Seller have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact that would reasonably lead a creditor to do so. The
Seller is not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes of this Section 2.5, “Insolvent” means, with respect to the
Seller, (i) the present fair saleable value of the Seller’s assets is less than
the amount required to pay its total indebtedness, (ii) the Seller is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (iii) the Seller intends to
incur or believes that it will incur debt that would be beyond its ability to
pay as such debt matures or (iv) if applicable, the Seller has unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted..

2.6.

Concurrent Transaction. The Seller understands and acknowledges that in
conjunction with the repurchase contemplated by this Agreement, that the Company
is issuing and selling 1,333,336 shares of Common Stock at an aggregate price
equal to the Purchase Price hereunder, and that the repurchase hereunder is a
condition to such issuance and sale.

2.7

Filing of Form 10-K. The Seller hereby covenants and agrees to cause the
preparation and audit of that the Company’s Annual Report on Form 10-K for the
fiscal year ended June 30, 2010 (the “Form 10-K”) and to cause the filing of
such Form 10-K as soon as possible after the Closing, but by no later than
September 30, 2010, the mandated filing date.

ARTICLE III
TERMINATION

3.1

Termination. This Agreement may be terminated prior to Closing:

(a)

by written agreement of the Seller and the Company; and

(b)

by the Company or the Seller upon written notice to the other, if the Closing
shall not have taken place by 6:30 p.m. Eastern time on thirtieth (30th)
calendar day following the date of this Agreement; provided, that the right to
terminate this Agreement under this Section 3.1(b) shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.

Upon a termination in accordance with this Section 3.1, the Company and the
Seller shall not have any further obligation or liability (including as arising
from such termination) to the other.

ARTICLE IV
INDEMNIFICATION AND RELEASE

4.1

Indemnification. The Seller (the “Indemnitor”) agrees to defend, protect,
indemnify and hold the Company and its directors, officers, shareholders,
partners, employees and agents (each, an “Indemnitee”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any the Indemnitee may suffer or incur as a result of or relating to (1)
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Indemnitor in this Agreement or (2) any cause
of action, suit or claim brought or made against such Indemnitee by a third
party and arising out of or resulting from the execution, delivery, performance
or enforcement of this Agreement or any other certificate, instrument or
document contemplated hereby or thereby. In addition to the indemnity contained
herein, the Indemnitor will reimburse the Indemnitee for its reasonable legal
and other expenses (including the cost of any investigation, preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred. The mechanics and procedures with respect to the rights
and obligations under this Section 4.1 shall be as follows:

- 3 -

--------------------------------------------------------------------------------

(a)

Promptly after receipt by an Indemnitee of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Loss, such Indemnitee shall, if a claim in respect thereof is to be made
against the Indemnitor under this Agreement, deliver to the Indemnitor a written
notice of the commencement thereof, and the Indemnitor shall have the right to
participate in the defense thereof with its own counsel; provided, however, that
an Indemnitee shall have the right to retain its own counsel with the fees and
expenses of not more than one counsel for such Indemnitee to be paid by the
Indemnitor, if the named parties to such proceeding include both the Indemnitor
and the Indemnitee and, in the reasonable opinion of the Indemnitee, the
representation by such counsel of the Indemnitee and the Indemnitor would be
inappropriate due to actual or potential differing interests between such
Indemnitee and any other party represented by i counsel in such proceeding. The
Indemnitee shall cooperate fully with the Indemnitor in connection with any
negotiation or defense of any such action or claim by the Indemnitor and shall
furnish to the Indemnitor all information reasonably available to the Indemnitee
which relates to such action or claim. The Indemnitor shall keep the Indemnitee
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. The Indemnitor shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent; provided, however, that the Indemnitor shall not unreasonably withhold,
delay or condition its consent. The Indemnitor shall not, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnitee. Following indemnification as provided for hereunder,
the Indemnitor shall be subrogated to all rights of the Indemnitee with respect
to all third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Indemnitor within a reasonable time of the commencement of any such action shall
not relieve the Indemnitor of any liability to the Indemnitee, except to the
extent that the Indemnitor is prejudiced in its ability to defend such action.

(b)

The indemnification required by this Agreement shall be made by periodic
payments of the amount thereof during the course of the defense against any of
the Losses, reasonably promptly upon the receipt by such Indemnitee of written
bills (with such appropriate supporting information as is reasonably requested
by the Indemnitor that a Loss has been incurred and the amount thereof (together
with such appropriate supporting information as is reasonably requested by the
Indemnitor); provided that the Indemnitee, as applicable, shall reimburse all
such payments to the extent it is finally judicially determined that such
Indemnitee is not entitled to indemnification hereunder.

(c)

To the extent that the undertaking by the Indemnitor hereunder may be
unenforceable for any reason, the Indemnitor shall make the maximum contribution
to the payment and satisfaction of each of the Losses which is permissible under
applicable law.

- 4 -

--------------------------------------------------------------------------------

4.2

Release. The Seller and its respective affiliates and/or heirs, hereby releases
and forever discharges the Company and its officers, directors, employees,
agents, counsels, accountants, affiliates and heirs (collectively, the
“Releasees”) from any and all claims, demands, judgments, proceedings, causes of
action, orders, obligations, contracts, agreements, liens, accounts, costs and
expenses (including attorney’s fees and court costs), debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, matured or
unmatured, both at law (including federal and state securities laws) and in
equity, which the Seller or any of the Seller’s respective affiliates and/or
heirs now have, have ever had against the Releasees arising contemporaneously
with or prior to the date hereof or on account of or arising out of any matter,
cause, event or omission of any kind or nature occurring contemporaneously with
or prior to the date hereof. The Seller hereby irrevocably covenants to refrain
from, directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based upon any matter purported to be released hereby. Without in any
way limiting any of the rights and remedies otherwise available to any Releasee,
the Seller shall indemnify and hold harmless each Releasee from and against all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, security interests, taxes, liens, losses, lost value, expenses and
fees (including attorneys’ fees and court costs) arising directly or indirectly
from or in connection with (i) the assertion by or on behalf of the Seller or
any of its affiliates and/or heirs of any claim or other matter purported to be
released hereunder and (ii) the assertion by any third party of any claim or
demand against any Releasee which claim or demand arises directly or indirectly
from, or in connection with, any assertion by or on behalf of the Seller or any
of its affiliates and/or heirs against any third party of any claims or other
matters purported to be released hereunder.

ARTICLE V
MISCELLANEOUS

5.1.

Entire Agreement. This Agreement and any other documents or agreements executed
in connection with the transactions contemplated hereunder, constitutes the
entire agreement of the parties, superseding and terminating any and all prior
or contemporaneous oral and written agreements, understandings or letters of
intent between or among the parties with respect to the subject matter of this
Agreement. No part of this Agreement may be modified or amended, nor may any
right be waived, except by a written instrument which expressly refers to this
Agreement, states that it is a modification or amendment of this Agreement and
is signed by the parties to this Agreement, or, in the case of waiver, by the
party granting the waiver. No course of conduct or dealing or trade usage or
custom and no course of performance shall be relied on or referred to by any
party to contradict, explain or supplement any provision of this Agreement, it
being acknowledged by the parties to this Agreement that this Agreement is
intended to be, and is, the complete and exclusive statement of the agreement
with respect to its subject matter. Any waiver shall be limited to the express
terms thereof and shall not be construed as a waiver of any other provisions or
the same provisions at any other time or under any other circumstances.

5.2.

Severability. If any section, term or provision of this Agreement shall to any
extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

5.3.

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile

- 5 -

--------------------------------------------------------------------------------

5.7.

Further Assurances. Each Party to this Agreement agrees, without cost or expense
to any other Party, to deliver or cause to be delivered such other documents and
instruments as may be reasonably requested by the other Party to this Agreement
in order to carry out more fully the provisions of, and to consummate the
transaction contemplated by, this Agreement.

5.8.

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

5.9

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party. This Agreement shall be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Agreement.

5.10.

Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

[Remainder of this page intentionally left blank.]

- 7 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

PHOENIX ENERGY RESOURCE CORPORATION

By: /s/Rene Soullier                     
Name: Rene Soullier,
Title: Chief Executive Officer

[SELLER SIGNATURE PAGE FOLLOWS]

Signature Page to Repurchase Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

HELVETIC CAPITAL VENTURES AG

By: /s/Ilona Klausgaard                     
Name: Ilona Klausgaard
Title: Verwaltungsrat

Signature Page to Repurchase Agreement

--------------------------------------------------------------------------------